Interim Decision #1885

MATTER 011' ANUNCIAOION

In Deportation Proceedings
A-14438768
Decided by Board July 25, 1968
(1) A special inquiry officer, prior to designation of a country of deportation in
accordance with section 243(a) of the Immigration and wattonant7 Act, is
not required to make inquiry of such country as to its 'willingness to accept the
•
alien into its territory.
(2) A special inquiry officer is not required to designate an alternate country of
deportation under section 243(a) of the Act; such officer has the discretion to
specify countries of deportation in the singular or plural (8 OFR 24217(e) ).
CHARGE:

Order: Act of 1952—Section 241 (a) (2) [8. 11.S.C. 12513—Nonimmigrant
(exchange visitor)—remained longer.
ON Beams, or Brawn= :

ON BEHALF OF RESPONDENT:

Irving I, Freedman, Esquire
134 North La Salle Street
Chicago, Illinois 60802

Robert A. Vielhaber
Appellate Trial Attorney

This case is before us on appeal from a special inquiry officer's order
of February 19, 1968, granting the respondent the privilege of voluntary departure, but providing deportation from the United States to
the Republic of the Philippines, on the charge contained in the order
to show cause, in the event of here failure to so depart. The appeal will
be dismissed.
The respondent is a 24-year-old single female. She admitted,
through her attorney, that she is an alien, a native and citizen of the
Philippines, who entered the United States at Honolulu, Hawaii on
January 30, 1965, at which time she was admitted as an exchange visitor. She also admitted that she was authorized to remain in the United
States until November 25, 1967 and that she has remained beyond
that date. She declined, however, to admit &portability on the

charge contained in the order to show cause.
Exhibits 2, 3, and 4 were incorporated in the record over objection .
bycounsel.AftraighnmesErciaG.Anu-*
815

Interim Decision #1888.
don, the respondent, -upon the advice of her attorney, declined to
answer any questions relating to these documents. But she did not
deny that they related to her, and no evidence was presented to show
that they did not pertain to her.
Exhibit 2 is a Form DSP-66, Certificate of Eligibility for Exchange Visitor Status,.hich states that the Albert Einstein Medical
Center, Philadelphia, Pennsylvania has selected the exchange visitor,
Emerenciana Guillen AnUnciacion, a native and citizen of the Philippines, to participate in its Exchange Visitor Program Number P-II616. Exhibit 2 is also endorsed to show that the person named therein
was admitted to the United States at Honolulu, Hawaii on January 30,
1965 as Class J-1 (exchange visitor) until January 29, 1966.
Exhibit . 3 is a.Forin 1 94, A.rrival:Departure Record, showing that
Emerenciana Anunciacion, a -native and citizen of the Philippines,
was admitted to -the United States at Honolulu, Hawaii on January 30,
1965 as Class J-1 until January 29, 1966, destined to the Albert Einstein Medical Center, Philadelphia, Pennsylvania. The reverse of
Exhibit 3 shows that Emerenciana Aminciacion was granted an extension of temporary stay to December 31,1'966.
Exhibit 4 is a Certificate of Eligibility for Exchange Visitor Status
which certifies that the- St. Francis Hospital, Evanston, Illinios, as
sponsor, has selected Emerenciana Anunciacion to participate in its
Exchange Visitors Program Number P-II-471 and that the responsible officer of the Exchange Visitor Program Number P-II-616 at
Albert Einstein Medical Center certified that he is of the opinion that
the transfer of the above-named exchange visitor to Exchange Visitor
Program Number P-31-471 is necessary or desirable in view of the
purpose for which she was admitted to the United States. Exhibit 4
also bears an endorsement showing that the transfer and extension of
stay of Emerenciana Anunciacion were approved by the District Director, Philadelphia, Pennsylvania.
Exhibits 2, 3, and 4 bear the same name as that of the respondent
and corroborate her pleading to the allegations in the order to show
cause. In the absence of any evidence to the contrary, it is concluded
that these documents relate to the respondent. Based upon the respondent's pleading and the documentary evidence aforesaid, it is concluded that the respondent's deportability on the charge contained
in the order to show cause has been established by evidence which is
clear, unequivocal and convincing. All we can add, in this connection,
is that the issue of deportability has not been raised on appeal.
The special inquiry officer has granted the respondent the privilege
of voluntary departure, which was the only relief requested of him.
Suffice it to say, in this connection, that the record before us supports
his action in this respect.
-

-

816

Interim Decision #1888
The respondent, was given an opportunity to designate the country
of deportation, in the event s,ueh action .was required, and she declined
to do so. The special inquiry .officer then specified the Republic of the
Philippines as the country of deportation in the event such action
should become necessary. The special inquiry officer then further
advised the respondent of the provisions of 'section 243 (h) of the
Immigration £014,NationalitT Act, but she, declined, through her attorney, to apply for temporary withholding of her deportation to that
country.
The first reason given for the taking of the appeal is that the special
inquiry officer erred in designating the Republic of the Philippines
as the country to which the respondent. Would . be, deported, in the
absentee of evidence that such country would accept her as a deportee.
Counsel, however, has advanced no arguments in support of this
position. Neither has he cited authority compelling such, a conclusion.
Simply stated, the contention is patently -without merit. . .
Section 212(b) of the Immigration and Nationality Act (8 U.S.C.
1252) sets out the procedure for dealing with the deportation of aliens,
and provides that a special inquiry officer shall conduct proceedings
under that section to determine the.deportability. of any alien..,Pur- .
suantoherizcntadhseio.Oftlaw,h
Immigration and Naturalization Service has promulgated reidations
(8 CFR 242.1 et seq.) which have been held to meet the standards of
the statute.' 8 CFR 242.8 spells out tbe authority ofthe speeialing,uiry
officer to make decisions, including determinations ' as to the country'
to which an alien's deportation will be directed in accordance with
section 243 (a) of the statute (8 U.S.C. 1253), but it does not authorize
or require him to make inquiry of the country selected as -to whether
or not it will accept the alien AS a deportee. The reason, practically
speaking, is that this is a ministerial function properly for performance
by the appropriate District Director of the, Immigration and Naturalization Service, acting through his duly designated subordinates, after
the order of deportation has become final. • • •
•
•
Obviously, if the respondent takes advantage of the voluntary
departure privilege granted her, the question of place of deportation
would then become moot and, from a realistic standpoint, the procedure
desired by counsel would then constitute "putting the cart before the
horse." Actually, in this connection, the question of whether or not
a specified country will accept the alien as a deportee is one of comity
concerning solely the United States and the country in question, and
Ho Yoh Sze v. Immigration and Naturalization Service

also, Int. Dec. No. 1811, BIA, 11/22/87.

817

389 F.2d 978; see

Interim Decision #1888
the rights of the alien are in no way infringed by failure to make
the inquiry prior to designation of the country. All we can add on
this point is that, obviously, the United States cannot deport an alien
to a country which will not accept her, and that this respondent
declined an opportunity to designate the country to which she wished
to be deported.
The second reason given for the taking of the appeal is that the
special inquiry officer failed to designate an alternate country or
countries of deportation, thereby depriving the respondent of an opportunity to apply for temporary withholding of her deportation thereto.
Again, however, counsel for the respondent has failed to advance any
arguments in support of this proposition; nor has he made reference
to any provision of the law and the regulations, or judicial or administrative authority, compelling acceptance of it. We find the contention
to be without any merit whatsoever.
The respondent having failed to designate any country of deportation, the special inquiry officer was required by section 243(a) to
specify as the place of deportation the country of which the respondent
is a subject, national or citizen, in this instance the Republic
of the Philippines. Said country also appears to be the one where the
respondent resided prior to entering the United States, and the one
from which she last entered this country. Also, the respondent has
not referred to any other country which can possibly qualify as a
place of deportation tinder section 243(a) of the Immigration and
Nationality Act Moreover, the special inquiry officer has the discretion
to specify places of deportation in the single or plural (8 CFR 242.17
(0) )Finally, in the unlikely event that the Republic of the Philippines
refUses to accept the respondent as a deportee, then the proceedings
will have to 'be reopened for the designation of another country of
deportation. The respondent will then have the right to apply for
temporary withholding of deportation to the country or countries of
deportation selected at that time.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

818

